Title: To James Madison from Charles Pinckney, 28 August 1804
From: Pinckney, Charles
To: Madison, James



(Private)
⟨Dear⟩ Sir
August 28: 1804 In Madrid
I write again to day by another good opportunity to inform you that the account I transmitted is certainly true that this Government are fitting out three Ships of the Line & four frigates & transports to join an Expedition at Cadiz now preparing to go with Troops for Florida Texas & Cuba. The number not certain, accounts varying from three to six & eight thousand. At Texas they certainly mean to have as strong a force as they can & will probably reinforce West Florida as far also as they can.
Their Minister near you has been the means of their doing all they have lately done both with you & here. They make no secret of approving all his conduct, & language & deportment—indeed their letter of the 31 May already sent you is an official approbation of it & they say he will be honourably distinguished on his return for having thus spiritedly maintained the rights & honour of his Sovereign.
I hear not a word from Mr Monroe & am preparing to return the moment I can get your Answer to my dispatches by Mr Dulton & my permission. With my very best wishes & most affectionate respects to the President & yourself I remain dear sir Yours Truly
Charles Pinckney
